Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 05/16/2022 amendment/responses in the application of VAN OOST et al. for “METHOD FOR TESTING A WIRELESS LINK OF A WI-FI NODE, AND CIRCUIT PERFORMING THE METHOD” filed 02/12/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   Claim 16 has/have been added.  Claims 1-16 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed subject matter “messaging system operating in conjunction with the diagnostics application” is not enabling.  The applicant described the claimed subject matter “messaging system” in the context of data bus in ¶ 0046-0047 (see PG PUB 2021/0006483 A1).  
The test application is illustrated in FIG. 3 as a “Diagnozer” 40, which is a coordinator for an active test and a monitor for a passive test, and converts received data in percentages and link speeds and presents the results to a user. The test application 40 is connected via a data bus 41 with a statistics provider application 42 included in the access point 1 and a statistics provider 43 included in the station 2. The data bus 41 uses for example a publish/subscribe messaging system for an exchange of control commands and data with the statistics providers 42 and 43, which is independent of the operating system of the station 2 (emphasis added). 

The test application 40 requests a test request 44 or a scan request 45, which are submitted via the data bus 41 to the statistics providers 42, 43. The test request 44 can be a passive monitoring test or an active test. Via the scan request 45, lists with recognized neighboring WLAN nodes are requested from the access point 1 and/or station 2. The statistics providers 42, 43 receive the test state information 46 of the test request 44 and provide, when required, scan list 47, which includes all neighboring WLAN nodes being recognized when the access point 1 and/or station 2 scan the WLAN channels, and “Wi-Fi Stats”, measured data rates 48, being obtained by the test (emphasis added). 

It is well known in the art that “data bus1” exclude the wireless link.  The data bus is defined as “a system within a computer or device, consisting of a connector or set of wires, that provides transportation for data. Different kinds of data buses have evolved along with personal computers and other pieces of hardware.”
However, the applicant discloses the access point and the station communicate thru a wireless link, in ¶ 0038:
A use case is schematically depicted in FIG. 1: An access point 1 communicates with a station 2 via a wireless communication 3. The access point 1 includes a circuit comprising a microprocessor 10, a volatile and a non-volatile memory 11, a wireless node 12 for the wireless communication, and a test application 13. The station 2 includes a second circuit comprising a microprocessor 20, a volatile and a non-volatile memory 21, a wireless node 22 for the wireless communication, and a test application 23. The wireless node 12 includes a physical layer 14 and a link layer 15, and the Wi-Fi node 22 includes a physical layer 24 and a link layer 25 (emphasis added). 
	
	The applicant failed to disclose how the “diagnozer” (a device with the diagnostics application) can communicate simultaneously or concurrently (sending a request) with both the one or more stations and one or more access points thru a data bus using the messaging system. Therefore, the claimed subject matter “sending a request for a Wi-Fi test and a Wi-Fi scan through a data bus comprising of a messaging system that exchanges information with one or more stations and one or more access points” is not enabling. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claimed subject matter “receiving Wi-Fi statistics through the messaging system as a result of the Wi-Fi test request, wherein the Wi-Fi scan list and the Wi-Fi statistics are from at least an access point and a station” is vague and indefinite.  The applicant discloses the “messaging system” in the context of a data bus (see ¶ 0046).  There is no further disclosure for how the diagnozer communicate with both “access point” and the “STA” through the data bus using the messaging system.  One skill in the art should recognizes that the “data bus” exclude the wireless link (see the above also).  Therefore, it is not clear how the diagnozer can communicate with both the access point (using data bus) and the station (using wireless link) thru the data bus using messaging system. 

	Regarding claim 8, the claimed subject matter “receiving Wi-Fi statistics through the messaging system as a result of the Wi-Fi test request, wherein the Wi-Fi scan list and the Wi-Fi statistics are from at least an access point and a station” is vague and indefinite.  The applicant discloses the “messaging system” in the context of a data bus (see ¶ 0046).  There is no further disclosure for how the diagnozer communicate with both “access point” and the “STA” through the data bus using the messaging system.  One skill in the art should recognizes that the “data bus” exclude the wireless link (see the above also).  Therefore, it is not clear how the diagnozer can communicate with both the access point (using data bus) and the station (using wireless link) thru the data bus using messaging system. 
	Regarding claims 2-7, 9-15, are rejected for being dependent upon rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO et al. (US 2007/0147319 A1), hereinafter SAITO.
Regarding claim 1, SAITO discloses a method for diagnosing Wi-Fi issues, the method comprising: 
sending a request for a Wi-Fi test and a Wi-Fi scan through a data bus (maintenance terminal 110 sending test command to one of the access points 101, 102, 103 via data bus 191 see figure 1); 
receiving a Wi-Fi scan list through the data bus as a result of the Wi-Fi scan request (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); 
receiving Wi-Fi statistics through the data bus as a result of the Wi-Fi test request, wherein the Wi-Fi scan list and the Wi-Fi statistics are from at least an access point and a station (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); and 
converting the received Wi-Fi scan list and the Wi-Fi statistics into results presentable to a user (displaying the result 718 in the maintenance terminal 110, see figure 7). 
Regarding claim 8, SAITO discloses a device, the device comprising a data bus and a microprocessor configured to execute instructions to execute an application in conjunction with the data base, the instructions comprising of: 
sending a request for a Wi-Fi test and a Wi-Fi scan through a data bus (maintenance terminal 110 sending test command to one of the access points 101, 102, 103 via data bus 191 see figure 1); 
receiving a Wi-Fi scan list through the data bus as a result of the Wi-Fi scan request (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); 
receiving Wi-Fi statistics through the data bus as a result of the Wi-Fi test request, wherein the Wi-Fi scan list and the Wi-Fi statistics are from at least an access point and a station (the maintenance 110 receive report result from access point controller 135 in the access point, see figure 7); and 
converting the received Wi-Fi scan list and the Wi-Fi statistics into results presentable to a user (displaying the result 718 in the maintenance terminal 110, see figure 7).

Regarding claim 15, SAITO discloses the device is a customer premises equipment (maintenance terminal 110, see figures 1-3). 

Response to Arguments
Interview Request:
The request for telephone interview is respectfully decline since the clock to response the amendment is approaching the deadline cannot be set up interview within.  The applicant is welcome to call the examiner of record to set up the telephone interview upon receiving this office action.

Claim Rejections 35 U.S.C § 112
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
The amendment to the claims does not change the outstanding issue raised in the previous office action.  The claimed subject matter “receiving Wi-Fi statistics through the messaging system as a result of the Wi-Fi test request, wherein the Wi-Fi scan list and the Wi-Fi statistics are from at least an access point and a station” still vague and indefinite.  There is no further disclosure for how the diagnozer communicate with both “access point” and the “STA” through the data bus using the messaging system.  It is known in the art that “data bus” exclude the wireless link (see the above also).  Figure 1 show the access point 1 communicate with a station 2 via a wireless communication 3.  Figure 3 shows the test application 40 is connected via a data bus 41 with a statistics provider application 42 included in the access point 1 and a statistics provider 43 included in the station 2. 
Therefore, it is still not clear how the diagnozer can communicate with both the access point (using data bus) and the station (using wireless link) thru the data bus using messaging system. 

Claim Rejections 35 U.S.C. § 102
The examiner respectfully disagrees with the applicant’s argument.  The Wi-Fi scan list and the Wi-Fi statistics are considered interchangeable since the applicant failed to identify what the Wi-Fi scan list and the Wi-Fi statistics constitute at least in the independent claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see: www.techopedia.com/definition/6733/data-bus